Citation Nr: 1329180	
Decision Date: 09/11/13    Archive Date: 09/17/13

DOCKET NO.  10-08 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for hydronephrosis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel







INTRODUCTION

The Veteran had active duty service from November 1948 to November 1952.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In August 2013, the RO increased the Veteran's rating from 0 to 30 percent as of February 9, 2009, the date of his claim. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board previously remanded this appeal in June 2013.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A 30 percent rating is presently in effect for service-connected hydronephrosis, pursuant to Diagnostic Code (DC) 7509.  A 30 percent rating is warranted for frequent attacks of colic with infection (pyonephrosis), kidney function impaired.  DC 7509 provides that severe hydronephrosis is rated as renal dysfunction.  

Renal dysfunction with constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101 warrants a 60 percent rating.  Renal dysfunction characterized by persistent edema and albuminuria with BUN 40 to 80mg% (milligrams per 100 milliliters); or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or a limitation of exertion warrants an 80 percent rating.  Renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN (blood urea nitrogen) more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular, warrants a 100 percent rating.  38 C.F.R. § 4.115a.

The Board previously remanded this appeal in June 2013 for additional evidentiary development.  The development ordered in the June 2013 remand included obtaining a VA examination to ascertain the severity of hydronephrosis.  The June 2013 remand instructed that the VA examiner should completely address renal function.   

The Veteran was afforded a VA examination in July 2013.  In the examination report, the VA examiner indicated that the Veteran has renal dysfunction.  The VA examiner indicated that the Veteran does not require regular dialysis, does not have signs or symptoms of renal dysfunction and does not have hypertension and/or heart disease due to renal dysfunction or caused by any kidney condition.  The VA examination report included laboratory findings for BUN, creatinine and EGFR.  The July 2013 VA examination report did not specifically address the rating criteria for renal dysfunction that are set forth in 38 C.F.R. § 4.115a to include whether there is constant albuminuria, edema, or generalized poor health (as manifested by lethargy, weakness, anorexia, weight loss, or limitation of exertion), among other things. The Board finds the July 2013 VA examination opinion is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); see also Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

On remand, the Veteran should be afforded a VA examination which provides sufficient information to evaluate renal dysfunction under the rating criteria.  

Accordingly, the case is REMANDED for the following action:


(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO should schedule the Veteran for an appropriate VA examination to ascertain the severity of renal dysfunction.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was completed.   The VA examination should perform any necessary diagnostic studies, to include urinalysis, and should describe the current manifestations of renal dysfunction.  The medical findings must be set forth in terms conforming to the applicable rating criteria of 38 C.F.R. § 4.115a, relating to renal dysfunction.

2.  After completing all indicated development actions, the RO should readjudicate the claim in light of all the evidence.  If any benefit sought on appeal remains denied, the Veteran and any representative should be furnished an appropriate Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



